Citation Nr: 0506646	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

2.  Entitlement to a compensable rating for bilateral tinea 
pedis.

3.  Entitlement to service connection for a disability 
manifested by numbness of the feet and bilateral ankle pain, 
to include as secondary to bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to January 
1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The Board notes that there have been recent changes in the 
criteria for rating back disorders.  Specifically, the 
criteria for evaluating intervertebral disc syndrome 
contained in Diagnostic Code 5293 were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  In addition, the criteria for evaluating diseases 
and injuries of the spine were amended effective September 
26, 2003.  See 68 Fed Reg. 51454-51458 (August 27, 2003).  As 
the statement of the case issued in October 2002 does not 
address the revised criteria, the RO should consider the 
changes in the pertinent rating criteria.  

The Board is also of the opinion that a new VA examination 
would be probative in ascertaining the current severity of 
the veteran's service-connected lumbar disability.  While the 
veteran was afforded a VA compensation and pension 
examination in February 2002, the Board finds that the 
examination report is inadequate for rating purposes because 
it does not address the veteran's symptoms in light of the 
new rating criteria, nor does it address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 
(2004).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, the RO should schedule the veteran for a new VA 
examination addressing his service-connected low back 
disability.

While the veteran was afforded a VA examination in February 
2002 that included examination of his service-connected tinea 
pedis, the Board finds that this examination is inadequate 
for rating purposes, as it does not address his symptoms in 
the context of the revised rating criteria for skin 
disabilities effective from effective from August 30, 2002.  
67 Fed. Reg. 49,590-49,599 (July 31, 2002) (now codified as 
amended at 38 C.F.R. § 4.118).  Accordingly, on Remand, the 
veteran should be afforded a new VA examination addressing 
the severity of his service-connected tinea pedis.

The Board is also of the opinion that a new VA examination 
would be probative in ascertaining whether the veteran 
presently has a disability manifested by numbness of his feet 
and pain in his ankles that is etiologically related to 
either his service-connected low back disability or tinea 
pedis.  

Finally, the Board notes that the record does not show that 
the RO has adequately informed the veteran of the evidence 
necessary to substantiate his claims for higher evaluations.

Based on the foregoing discussion, this case is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions: 

1.  A letter should be sent to the 
veteran providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004) in 
response to the claims currently on 
appeal, to include notice of the evidence 
necessary to substantiate the claims for 
higher evaluations, notice that he should 
submit any pertinent evidence in his 
possession, and notice that he should 
either submit any medical records, not 
already of record, pertaining to 
treatment or evaluation of his low back 
disability, tinea pedis, and claimed foot 
and ankle disabilities, or provide the 
identifying information and any necessary 
authorization, to enable the RO to obtain 
the medical records on his behalf.  

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Thereafter, the veteran should be 
afforded an examination by a physician 
with sufficient expertise to determine 
the current degree of severity of his 
service-connected lumbar spine 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder must be made available to 
and be reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability, to 
include any associated neurological 
impairment of the lower extremities.  The 
examiner should specifically identify any 
evidence of neuropathy due to the 
service-connected lumbar spine 
disability, to include reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the lower 
extremities due to the veteran's service-
connected low back disability should be 
identified.  

The examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician. 

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Any indicated studies, including X-ray 
studies and range of motion testing in 
degrees, should be performed.  In 
reporting the results of range of motion 
testing, the examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

Lastly, the examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability, to include any associated 
impairment of the lower extremities, on 
the veteran's ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to assess the 
current severity of his tinea pedis.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and be 
reviewed by the examiner.  All findings 
should be reported in detail.  

The examiner should identify the location 
of all demonstrated lesions and assess 
the percentage of the body involved.  The 
examiner should specifically identify any 
ulceration, exfoliation, crusting, and 
systemic or nervous manifestations.  The 
examiner should also indicate whether the 
disorder requires systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs and if so the 
frequency of such therapy.  

The examiner should also provide an 
opinion concerning the impact of this 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  The RO should also arrange for the 
veteran to be afforded a VA examination 
by an appropriate VA physician to 
determine the etiology of the veteran's 
claimed numbness of the feet and 
bilateral ankle pain.  The veteran should 
be properly notified of the date, time, 
and place of the examination in writing.  
The claims folder must be made available 
to and be reviewed by the examiner.  

The examiner should identify any 
objective evidence of the claimed 
symptoms and should identify the disorder 
or disorders responsible for such 
symptoms.  In particular, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
symptoms are etiologically related to the 
veteran's service-connected low back 
disability and/or tinea pedis or whether 
they are otherwise etiologically related 
to the veteran's military service.  

The supporting rationale for each opinion 
expressed must also be provided.

6.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  The RO should also undertake any 
other development it determines to be 
warranted.

8.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


